Citation Nr: 1014016	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-41 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint/disc disease of the lumbosacral spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for left hip strain.

3.  Entitlement to service connection for bilateral 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to July 2003.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2003 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
degenerative joint/disc disease of the lumbosacral spine and 
a left hip strain, assigning a 10 percent evaluation for 
each.  Following the issuance of the rating decision, the 
Veteran relocated, and the Los Angeles, California, RO 
assumed jurisdiction over his claim.  The Veteran filed a 
timely Notice of Disagreement (NOD) in March 2004, and in 
October 2004, the Los Angeles RO provided a Statement of the 
Case (SOC).  In December 2004, the Veteran filed a timely 
substantive appeal to the Board.  After the Veteran moved 
again, the Oakland, California, RO assumed jurisdiction over 
his claim.  In May 2008, the Oakland RO provided a 
Supplemental Statement of the Case (SSOC).

The Board notes that, in the March 2004 NOD, the Veteran also 
disputed an initial 10 percent rating for a left shoulder 
strain.  The RO included this issue in its October 2004 SOC.  
In his December 2004 substantive appeal, the Veteran 
indicated that he only wished to appeal the initial ratings 
for the degenerative joint/disc disease of the lumbosacral 
spine and the left hip strain.  

In December 2008, the Board remanded the appeals to the 
Appeals Management Center (AMC) for further evidentiary 
development.  

This matter also comes to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the Veteran's claim for 
service connection for bilateral conjunctivitis.  The Veteran 
filed a timely Notice of Disagreement (NOD) in March 2004.  
In December 2008, the Board remanded this issue to provide 
the Veteran an SOC, which was accomplished in December 2009.  
In February 2010, the Veteran perfected the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2010 substantive appeal, the Veteran 
requested a Board hearing to be held at the RO (Travel Board 
hearing).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge at the 
RO, pursuant to his February 2010 request.  
The RO should notify the Veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


